Exhibit 16.1 May 6, 2013 Securities and Exchange Commission treet N.E. Washington, D.C. 20549 In re:China Marine Food Group Limited File#:333-40790 FEI#:87-0640467 We have been furnished with a copy of the response to Item 4.01 of Form 8-K for the event that occurred on April 30, 2013, to be filed by our former client, China Marine Food Group Limited. We agree with the statements made in response to that Item insofar as they relate to our Firm. This is to confirm that the client-auditor relationship between China Marine Food Group Limited and BDO China Dahua CPA Co., Ltd. has ceased. Very truly yours,
